Case 2:19-cv-04133-JMG Document1 Filed 09/10/19 Page 1 of 17

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

WILLIAM WEBER
3129 Unruh Ave. :
Philadelphia, PA 19134 CIVIL ACTION
Plaintiff, DOCKET NO.:
Vv, :

HARBISON SUPERMARKETS, LLC
d/b/a Shoprite of Bridge & Harbison : JURY TRIAL DEMANDED
5597 Tulip St. :
Philadelphia, PA 19124
and
AMMONS SUPERMARKET, LLC
3745 Aramingo Ave.
Philadelphia, PA 19137

Defendants.

 

CIVIL ACTION COMPLAINT

William Weber (hereinafter referred to as “Plaintiff,” unless indicated otherwise), by and

through his undersigned counsel, hereby avers as follows:
INTRODUCTION

1, This action has been initiated by Plaintiff against Harbison Supermarkets, LLC
and Ammons Supermarket, LLC (hereinafter collectively referred to as “Defendants’”) for
violations of the Americans with Disabilities Act, as amended C"ADA" - 42 USC §§ 12101 et.
seq.), the Family and Medical Leave Act ("FMLA - 29 U.S.C. §2601 ef. seq.), the Pennsylvania
Human Relations Act (“PHRA”)! the Fair Labor Standards Act (“FLSA - 29 U.S.C. § 201 et

seq.), and applicable state wage and hour law/(s). Plaintiff asserts, inter alia, that he was

 

’ Plaintiff's claims under the PHRA are referenced herein for notice purposes. He is required to wait 1 full year
before initiating a lawsuit from date of dual-filing with the EEOC. Plaintiff must however file his lawsuit in
advance of same because of the date of issuance of his federal right-to-sue-letter under the ADA. Plaintiff's PHRA
claims however will mirror identically his federal claims under the ADA.
Case 2:19-cv-04133-JMG Document1 Filed 09/10/19 Page 2 of 17

discriminated against and unlawfully terminated by Defendants. As a direct consequence of
Defendants’ unlawful actions, Plaintiff seeks damages as set forth herein.
JURISDICTION AND VENUE

2. This Court has original subject matter jurisdiction over the instant action pursuant
to 28 U.S.C. §§1331 and 1343(aj(4) because it arises under laws of the United States and seeks
redress for violations of civil rights under the FMLA and the ADA.

3. This Court may properly maintain personal jurisdiction over Defendants because
Defendants’ contacts with this state and this judicial district are sufficient for the exercise of
jurisdiction in order to comply with traditional notions of fair play and substantial justice,
satisfying the standard set forth by the United States Supreme Court in International Shoe Co. v.
Washington, 326 U.S. 310 (1945) and its progeny.

4, Pursuant to 28 U.S.C. §1391(b)(1) and (b)(2), venue is properly laid in this
district because all of the acts and/or omissions giving rise to the claims set forth herein occurred
in this judicial district.

5. Plaintiff filed a Charge of discrimination and retaliation with the Equal
Employment Opportunity Commission ("EEOC") and also dual-filed said charge with the
Pennsylvania Human Relations Commission ("PHRC"). Plaintiff has properly exhausted his
administrative proceedings before initiating this action by timely filing his Charge with the

EEOC, and by filing the instant lawsuit within 90 days of receiving a right-to-sue letter from the

EEOC.
PARTIES
6. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.
Case 2:19-cv-04133-JMG Document1 Filed 09/10/19 Page 3 of 17

7. Plaintiff is an adult individual, with an address as set forth in the caption.

8. Defendant Harbison Supermarkets, LLC and Ammons Supermarket, LLC are
grocery stores that are jointly owned and operated by Larry Ammons. Both locations are listed
under the same address with Pennsylvania’s Secretary of State - 3745 Aramingo Ave.,
Philadelphia PA 19137.

9. Upon information and belief, because of their interrelation of operations, common
ownership or management, centralized control of labor relations, common financial controls, and
other factors, Defendants are sufficiently interrelated and integrated in their activities, labor
relations, ownership and management that they may be treated as a single and/or joint employer
for purposes of the instant action.

10. At all times relevant herein, Defendants acted by and through their agents,
servants and/or employees, each of whom acted at all times relevant herein in the course and
scope of their employment with and for Defendants.

FACTUAL BACKGROUND

li. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

12. Plaintiff has and continues to suffer from Blue Rubber Bleb Nevus Syndrome — a
very rare disability in which the blood vessels do not develop properly in an area of the skin or
other body organs (particularly the intestines).

13. Some of the side effects related to Plaintiff's disability include but are not limited
to (1) blotches of blood appearing as blood clots on his outer skin; (2) gastrointestinal issues,
which require more frequent bathroom usage wherein Plaintiff often excretes a significant

amount of blood; (3) fatigue; and (4) flare-ups of pain.
Case 2:19-cv-04133-JMG Document1 Filed 09/10/19 Page 4 of 17

14. As a result of Plaintiff's aforesaid disability, he is (at times) limited in his ability
to perform some daily life activities, including but not limited to working and performing manual
tasks.

15. Plaintiff was hired to work for Defendants on or about February 2, 2018 as a
“meat clerk.”

16. _—_ In his position as a meat clerk, Plaintiff was responsible for transferring packaged
meat, cut by Defendants’ butchers, to areas of the store for sale.

17. Plaintiff's aforesaid position was entry level and many clerks could have (and did)
perform similar work throughout the store.

18. From in or about early-February of 2018 until in or about early-March of 2018,
Plaintiff was trained at Defendants’ Aramingo Ave location in Philadelphia, Pennsylvania before
being transferred to Defendants’ Tulip Street location in Philadelphia, Pennsylvania (hereinafter
the “Tulip Street location”) for the balance of his tenure with Defendants.

19. While stationed at Defendants’ Tulip Street location, Plaintiff was supervised by
several individuals including but not limited to Managers, Matt (last name unknown —
hereinafter “Matt”), Jon (last name unknown — hereinafter “Jon”), Scott (last name unknown —
hereinafter “Scott”), Steve (last name unknown — hereinafier “Steve’’), and Store Manager —
Eric Burke (hereinafter “Burke”)

20. At all times during his employment with Defendants, Plaintiff was able to
perform the duties of his job well with Defendants despite his rare health condition; however,
Plaintiff did need reasonable accommodations at times, including but not limited to the ability to
be late to work or leave early on occasions and the ability to miss 1-2 days of work per month in

order to care for and treat for his aforementioned disability.
Case 2:19-cv-04133-JMG Document1 Filed 09/10/19 Page 5 of 17

21. ‘Plaintiff apprised Defendants’ management (identified in Paragraph 19 of this
Complaint) of his aforesaid disability and need for reasonable medical accommodations after
transferring to Defendants’ Tulip Street location in or about March of 2018.

22. After apprising Defendants’ management of his disability and need for
accommodations (discussed supra), Plaintiff began being subjected to a discriminatory and
hostile work environment by Defendants’ management based on his actual and/or perceived
disabilities, as well as his need for reasonable medical accommodations.

23. For example, Plaintiff was treated in a rude and demeaning manner and endured
derogatory and offensive comments about and/or related to his disability (primarily by Matt and
Jon), including but not limited to (1) consistently saying that they would see Plaintiff in an hour
when he had to used the restroom — despite never taking that long; (2) telling other co-workers
“don’t hit him, he will need to take a sh*t;” (3) telling Plaintiff not to strain himself or he will
“need to take a shi*t;” and (4) telling Plaintiff that he should have never been hired due to his
accommodation needs.

24. —_In addition to the discriminatory comments and behavior that Plaintiff was forced
to endure after transferring to Defendants’ Tulip Street location, Plaintiff was also issued
discriminatory and pretextual discipline directly related to (1) his disability; (2) his need for
accommodations; and (3) Defendants’ complete and utter failure to engage in the interactive
process with Plaintiff and accommodate his disability.

25. Between March of 2018 and November of 2018, Plaintiff was issued several
disciplinary write-ups and was suspended on various occasions due to either his tardiness or
absenteeism. However, it was known to Defendants’ management that (1) the majority (if not all)

of Plaintiff tardiness and absenteeism was related to his aforesaid disability; (2) Plaintiff had
Case 2:19-cv-04133-JMG Document1 Filed 09/10/19 Page 6 of 17

verbally requested reasonable accommodations in the form of being late and/or absent (on
occasion) due to his aforesaid health conditions, which Defendants’ management completely
ignored; and (3) each time Plaintiff was late or absent due to his disability, he would inform
Defendants’ management of same.

26. Asa result of Defendants’ management aforesaid discriminatory behavior and
failure to accommodate Plaintiff, Plaintiff spoke to Defendant’s Human Resources
Representative, Samantha Gough (hereinafter “Gough”) and informed her that he was being
issued discriminatory discipline for being late and/or absent, even though his latenesses and
absences were due to his aforementioned disability.

27. Instead engaging in the interactive process with Plaintiff to determine if he could
be given a reasonable medical accommodation, Gough simply responded by saying that he was
not qualified for FMLA because he had not worked there for one year (and therefore, there was
nothing she could do for him).

28. ‘In response to Defendants’ constant discrimination and refusal to adhere to his
verbal requests for medical accommodations, Plaintiff obtained an accommodation note from his
physician on November 2, 2018 and presented it to multiple levels of management within
Defendants, including but not limited to Matt and Burke.

29. — Plaintiff's November 2, 2018 doctor’s note specifically stated:

To Whom It May Concern:

This letter is regarding William Weber []. Mr. Weber is a
patient of this primary care practice. Mr. Weber has an
ongoing health condition, it is to be expected that he may
need 2 days off per month from work. Additional it would
be beneficial if he had two consecutive days off per week.
We look forward to completing his Family Medical Leave

Act paperwork, as soon as he is eligible for this benefit
after 2/2/19.
Case 2:19-cv-04133-JMG Document1 Filed 09/10/19 Page 7 of 17

30. In response to receiving Plaintiff's November 2, 2018 medical note, Defendants’
management outright denied Plaintiffs written request for an accommodation without first
engaging in any interactive process.

31. Defendants tried to rationalize their decision to deny Plaintiff's November 2, 2018
written accommodation request by stating that (1) they could not honor his accommodation
request due to alleged business needs; (2) they could not show favoritism by giving him two days
off per month; and (3) everyone has to be treated the same under Defendants’ policies.

32. Following Plaintiffs. written request for medical accommodations and
Defendants’ denial of same (discussed in Paragraphs 28-31 of the instant Complaint), Plaintiff
was subjected to increased discriminatory and retaliatory treatment, including but not limited to
being pretextually reprimanded on a consistent basis and ultimately being terminated by Burke in
late-December of 2018 for being tardy.

33. In or about early-January of 2019, Plaintiff's employment with Defendants was
reinstated through his union grievance process; however, Plaintiff was forced to sign a document
that another incident of lateness would result in his termination (which was discriminatory and
retaliatory in and of itself).

34. Plaintiff was only employed approximately two weeks after being reinstated to his
employment with Defendants in early-January of 2019 before again being pretextually
terminated.

35. Onor about January 15, 2019, Plaintiff was informed by Burke that he was again
being terminated from his employment with Defendants.

36. The reasons given by Burke for Plaintiff’s second termination (discussed supra)

was attendance and falsification of his time sheet.
Case 2:19-cv-04133-JMG Document1 Filed 09/10/19 Page 8 of 17

37. The aforesaid reasons given for Plaintiff's termination are directly related to
Plaintiff's disability and need for accommodations, as well and Defendants’ failure to
accommodate same.

38. First, Defendants counted absences against Plaintiff which were directly related to
his aforesaid disability and should have been excused a reasonable accommodation under the
ADA.

39. Second, Plaintiff did not falsify his time sheet. In fact, on the day in question,
Plaintiff experienced a flare-up of pain related to his aforesaid health condition and
communicated same with Defendants’ management via Defendants’ walk-talkie system.

40. Due to the flare-up of pain that Plaintiff was experiencing on the day in question
and the fact that Plaintiff had worked through his 15 minute break earlier that day, Plaintiff
informed Defendants’ management that he was going to leave early that day (a reasonable
accommodation under the ADA) but would put on his time sheet that he was leaving at 7:00 p.m.
rather than 6:47 p.m., due to the fact that he worked through his 15 minute break earlier that
day.

41. Plaintiff believes and therefore avers that he was terminated for false and
pretextual reasons because of his actual/perceived/record of disabilities, in retaliation for

requesting reasonable accommodations, and/or because he objected to and expressed concerns

about mistreatment based on his health conditions.

 

* Typically, Plaintiff would clock out using Defendants’ electronic time system; however, Defendants’ management
forced Plaintiff to use a hand-written time sheet upon his return from his first termination (in December of 2018)
rather than placing him back into Defendants’ electronic time system.
Case 2:19-cv-04133-JMG Document1 Filed 09/10/19 Page 9 of 17

COUNT I
Violations of the Americans with Disabilities Act, as Amended ("ADAAA")
({1] Actual/Perceived/Record of Disability Discrimination; [2] Retaliation;
[3} Failure to Accommodate; [4] Hostile Work Environment)

42. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

43. Plaintiff was subjected to a hostile work environment during his period of
employment through disparate treatment, refused accommodations, pretextual discipline
(including various suspensions), derogatory comments, and demeaning and/or discriminatory
treatment towards him due to his [1] actual/perceived/record of disabilities; [2] record of
impairment; [3] requested medical accommodations; and/or [4] his objections and/or expressed
concerns about Defendants’ failure to comply with the ADA as it pertains to his own health
conditions and need for accommodations.

44. _—_ Furthermore, Plaintiff believes and avers that he was issued discipline, suspended,
and terminated on two different occasions because of [1] his actual/perceived/record of
disabilities; [2] his record of impairment; [3] his requested medical accommodations; [4] his
objections and/or expressed concerns about Defendants’ failure to comply with the ADA as it
pertains to his own health conditions and need for accommodations; and/or [5] Defendants’
failure to engage in the interactive process with Plaintiff and accommodate his health conditions.

45. These actions as aforesaid constitute violations of the ADAAA.

COUNT I
Violations of the Family and Medical Leave Act ("FMLA")
(Interference and Retaliation)

46. The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.
Case 2:19-cv-04133-JMG Document1 Filed 09/10/19 Page 10 of 17

47. Plaintiff was an eligible employee under the definitional terms of the FMLA, 29
US.C. § 2611 (a)()Gi).

48. Plaintiff requested leave from Defendants, her employers, with whom she had
been employed for at least twelve months pursuant to the requirements of 29 U.S.C.A §
2611(2)(i).

49. Plaintiff had at least 1,250 hours of service with the Defendants during her last
full year of employment.

50. Defendants are engaged in an industry affecting commerce and employs fifty (50)
or more employees for each working day during each of the twenty (20) or more calendar work
weeks in the current or proceeding calendar year, pursuant to 29 U.S.C.A § 2611(4)(A)(i).

51. Plaintiff was entitled to receive leave pursuant to 29 U.S.C.A § 2612 (a)(1) fora
total of twelve (12) work weeks of leave on a block or intermittent basis.

52. Defendants committed interference and retaliation violations of the FMLA by: (1)
issuing Plaintiff discipline, suspending him, and/or terminating his employment for requesting
future FMLA leave; (2) by considering Plaintiffs future FMLA leave needs in making the
decision to issue him discipline, suspend him, and/or terminated his employment twice; (3)
terminating his employment on two separate occasions in order to avoid having to provide
FMLA leave to Plaintiff in the near future (once he became eligible); and (4) making negative
comments to and/or engaging in conduct which discouraged Plaintiff from exercising his FMLA
rights once he became eligible and which would discourage, dissuade and/or chill a reasonable
person's desire to request and/or take FMLA leave.

53. These actions as aforesaid constitute violations of the FMLA.

10
Case 2:19-cv-04133-JMG Document1 Filed 09/10/19 Page 11 of 17

COUNT II
Violations of the Fair Labor Standards Act (“FLSA”)
(Failure to Pay Overtime Wages)

54. The foregoing paragraphs are incorporated herein as if set forth in full.

55. At ali times relevant herein, Defendants are, and continue to be, “employer[s]”
within the meaning of the FLSA.

56. At all times relevant herein, Plaintiff was an “employee” within the meaning of
the FLSA.

57. The FLSA requires covered employers, such as Defendants, to minimally
compensate its “non-exempt” employees, such as Plaintiff, at a rate of 1.5 times the employee’s
regular rate of pay for each overtime hour that the employee works (i.e. hours in excess of 40
hours in a workweek).

58. At all times during his employment with Defendants, Plaintiff was a “non-
exempt” employee within the meaning of the FLSA.

59. Defendants knew that Plaintiff was a “non-exempt” employee within the meaning
of the FLSA.

60. On occasion, throughout his employment with Defendants, Plaintiff would work
over 40 hours in one week.

61. Typically, Plaintiff would exceed 40 hours in one week when he was required to
work Sundays for Defendants.

62. However, Defendants never counted the hours that Plaintiff worked on any

Sunday when computing the total number of hours that Plaintiff worked that week.

11
Case 2:19-cv-04133-JMG Document1 Filed 09/10/19 Page 12 of 17

63. Instead, if Plaintiff worked a Sunday, Defendants would simply increase
Plaintiff's hourly rate by $1.00 for any hours that he worked on that Sunday (including hours
which would put him over 40 hours in one week).

64. Therefore, Defendants never paid Plaintiff 1.5 times his regular rate for any hours
that he worked over 40 in one week.

65. Asaresult of Defendants’ failure to pay Plaintiff the overtime compensation due
him, Defendants violated the FLSA and caused Plaintiff to suffer damages in the form of unpaid
overtime compensation.

COUNT IV
Violations of the Pennsylvania Minimum Wage Act ("PMWA")
(Failure to Pay Overtime Wages)

66. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

67. Plaintiff re-asserts and re-alleges each and every allegation as set forth in Count
ITI of the instant action; as such actions constitute identical violations of the PMWA.

COUNT V
Violation of the Pennsylvania Wage Payment Collection Law (“WPCL”)

(43 P.S. 260.3(a)-(b)}

68. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

69. Throughout Plaintiff's employment with Defendants, he would often times work
through his breaks.

70. Even though Defendants’ management was aware that Plaintiff had worked
through his breaks, Defendants would still unlawfully deduct the allocated time for said breaks

from his paycheck.

12
Case 2:19-cv-04133-JMG Document1 Filed 09/10/19 Page 13 of 17

71. Therefore, Defendants failed to compensate Plaintiff for all wages owed during
his employment, including but not limited to any time that Plaintiff worked instead of taking his
scheduled breaks.

72. These actions as aforesaid constitute violations of the Pennsylvania Wage
Payment and Collection Law.

WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

A. Defendants are to be prohibited from continuing to maintain their illegal policy,
practice or custom of discriminating/retaliating against employees and are to be ordered to
promulgate an effective policy against such unlawful acts and to adhere thereto;

B. Defendants are to compensate Plaintiff, reimburse Plaintiff and make Plaintiff
whole for any and all pay and benefits Plaintiff would have received had it not been for
Defendants’ illegal actions, including but not limited to past lost earnings, future lost earnings,
salary, pay increases, bonuses, medical and other benefits, training, promotions, pension, and
seniority. Plaintiff should be accorded those benefits illegally withheld from the date he first
suffered retaliation/discrimination at the hands of Defendants until the date of verdict;

C. Plaintiff is to be awarded liquidated and/or punitive damages, as permitted by
applicable law(s) alleged asserted herein, in an amount believed by the Court or trier of fact to be
appropriate to punish Defendants for their willful, deliberate, malicious and outrageous conduct
and to deter Defendants or other employers from engaging in such misconduct in the future;

D. Plaintiff is to be accorded any and all other equitable and legal relief as the Court
deems just, proper and appropriate including for emotional distress;

E, Plaintiff is to be awarded the costs and expenses of this action and reasonable

legal fees as provided by applicable federal and state law;

13
Case 2:19-cv-04133-JMG Document1 Filed 09/10/19 Page 14 of 17

F, Any verdict in favor of Plaintiff is to be molded by the Court to maximize the
financial recovery available to Plaintiff in light of the caps on certain damages set forth in
applicable federal law; and

G. Plaintiff's claims are to receive a trial by jury to the extent allowed by applicable
law. Plaintiff has also endorsed this demand on the caption of this Complaint in accordance with

Federal Rule of Civil Procedure 38(b).

Respectfully submitted,

KARPE, | KARPF & CERUTTI, P.C.

 
     

al
Ari R. Karpf, Esq.
3331 Street Road
Two Greenwood Square
Building 2, Ste. 128
Bensalem, PA 19020
(215) 639-0801

By:

 

Dated: September 10, 2019

14
 

Case 2:19-cv-04133-JMG Document1 Filed 09/10/19 Page 15 of 17

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CA: NT GNATION F
William Weber ‘ CIVIL ACTION
¥. ‘ .
Harbison Supermarkets; LLC d/b/a , NO.

Shoprite of Bridge & Harbison, et al. .
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy onalldefendants, (See § 1:03 of the plan set forth on the reverse
side of this form.) In the ovont that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus ~ Casos brought under 28 U.S.C. § 2241 through § 2255, ()

(b) Social Security ~ Cases requesting review of a decision of the Secretary of Health
and Human Services denylng plaintiff Social Security Benefits, ()

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2, { )

(d) Asbestos ~ Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )}

(ec) Special Management — Cases that do not fall into tracks (a) through (d) that are

commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

management cases.) ( }
(f) Standard Management ~ Cases that do not fall into any one of the other tracks.  )
9/10/2019 La Plaintiff
Date Attorney-at-law Attorney for
(215) 639-080) (215) 639-4970 akarpf@karpf-law.com
Telephone FAX Number E-Mail Address

(Cly, 660) 10/02
Case 2:19-cv-04133-JMG Document1 Filed 09/10/19 Page 16 of 17
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: 3129 Unruh Avenue, Philadelphia, PA 19134
Address of Defendant: 5597 Tulip Street, Philadelphia, PA 19124; 3745 Aramingo Avenue, Philadelphia, PA 19137

Place of Accident, Incident or Transaction: Defendants place of business

 

RELATED CASE, IF ANY;
Case Number: Judge: Date Terminated:

Civil cases are deemed related when Fes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes ["] No x |
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [J No
pending or within one year previously terminated action in this court?

3, Does this case involve the validity or infringement ofa patent already in suit or any earlier Yes [ | No
numbered case pending or within one year previously terminated action of this court?

4, Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No
case filed by the same individual?

I certify that, to my knowledge, the within case Cis / isnot related to any case now pending or within one year previously terminated action in
this court except as noted above.

ne batch em

pate 9/10/2019 a ARK2484 /91538

 

7” Athertey-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

CIVIL: (Place a Vin one category only}
Federal Question Cases: Diversity Jurisdiction Cases:

Indemnity Contract, Marine Contract, and All Other Contracts Insurance Contract and Other Contracts

 

 

 

 

 

A B.
Oo Ol 1
E] 2. FELA L] 2. Airplane Personal Injury
C1 3. Jones Act-Personal Injury [.] 3. Assault, Defamation
C) 4. Antitrust (1 4. Marine Personal Injury

5. Patent L] 5. Motor Vehicle Personal Injury
. 6. Labor-Management Relations 6. Other Personal Injury (Please specify):

7. Civil Rights Fe 7, Products Liability
[] 8. Habeas Corpus [] 8. Products Liability - Asbestos

9. Securities Act(s} Cases LJ 9. Altother Diversity Cases
H 10. Social Security Review Cases (Please specify):
(] 11. All other Federal Question Cases

(Please specify}:
ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

1,_AtiR. Karpf , counsel of record er pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[| Relief other than monetary damages is sought.

"eo haere naman

DATE: 9/10/2019 — ARK2484 / 91538
\Vufornev-at-Law / Pro Se Plaintyf Attorney ID. # (if applicable}

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ, 609 (5/2018)

 
Case 2:19-cv-04133-JMG Document1 Filed 09/10/19 Page 17 of 17

I844 (Rev. 06/17}

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither rep
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September i
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

lace nar supplement the filing and service of pleadings or other papers as req
974, is required for the use of the Clerk of

uired by law, except as
‘court for the

 

I. (a) PLAINTIFFS DEFENDANTS
HARBISON SUPERMARKETS, LLC d/b/a SHOPRITE OF BRIDGE
WEBER, WILLIAM & HARBISON, ET AL.

(b) County of Residence of First Listed Plaintiff  _Philadelphia
(EXCEPT IN US, PLAINTIFF CASES)

NOTE:
(c} Attomeys (Firm Name, Address, ard Telephone Number) Attorneys fff Known)

Karpf, Karpf & Cerutti, P.C.; 3331 Street Road, Two Greenwood Square
Suite 128, Bensalem, PA 19020; (215) 639-0801; akarpf@karpf-law.com

 

County of Residence of First Listed Defendant Philadelphia

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

II, BASIS OF JURISDICTION (Place an "X” in One Box Only} Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintif
(For Diversity Cases Onty) and One Bax for Defendant}
1 U.S. Government X 3 Feder Question PTF DEF PIF DEF
Paintift (US, Government Not a Party) Citizen of This State I 1 Incorporated or Principal Place 4 4
of Business In This State
2 U.S. Government 4 Diversity Citizen of Another State 2 2 Incorporated and Principal Place 5 5
Defendant (indicate Citizenship af Parties in lem 17) of Business In Another State
Citizen or Subject ofa 3 3 Foreign Nation 6 6
Foreign Country

 

 

IV.

Click

 

PEURE/? :
0 625 Drug Related Seizure

fe]

 

 

0 110 Insurance PERSONAL INJURY ’ PERSONALINJURY
0 120 Marne ‘310 Airplane 0 365 Personal Injury - of Property 21 USC 881
1 130 Miller Act * 315 Airplane Product Product Liability 0 690 Other
140 Negotiable Instrument Liability 0 367 Health Care/
0 150 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical
& Enforcement of Judgment Slander Personal injury
& 151 Medicare Act ' 330 Federal Employers’ Product Liability
O 152 Recovery of Defaulted Liability G 368 Asbestos Personal
Student Loans " 340 Marine Injury Preduct
(Excludes Veterans} ' 343 Marine Product Liability
O £53 Recovery of Overpayment Liability PERSONAL PROPERTY [octet : I
of Veteran’s Benefits " 340 Motor Vehicle 0 370 Other Fraud O 780 Fair Labor Standards
_0 160 Stockholders’ Suits * 355 Motor Vehicie 0 371 Truth in Lending Act
O $90 Other Contract Product Liability 0 380 Other Personal O 720 Labor/Management
0 195 Contract Product Liability 360 Other Personal Property Damage Relations
0 196 Franchise Injury D 385 Property Damage O 740 Railway Labor Act

Product Liability ' 751 Family and Medical

Leave Act

362 Personal Injury -
Medical Maipractice

   

 

 

aa E FRIGHE O 790 Other Labor Litigation
O 2410 Land Condemnation O 440 Other Civil Rights Habeas Corpus: fi 791 Employee Retirement
0 220 Foreclosure O 441 Voting 0 463 Alien Detainee Income Security Act
0 230 Rent Lease & Ejectment 0 442 Employment 0 510 Motions to Vacate
6 240 Torts to Land O 443 Housing/ Sentence
O 245 Tort Product Liability Accommodations Q 530 General
QO 290 All Other Real Property ie 445 Amer, w/Disabitities - [0 535 Death Penaity iin an
Employment Other: O 462 Naturalization Application
0 446 Amer. w/Disabilities - }0 540 Mandamus & Other [0 465 Other Immigration
Other O 550 Civil Rights Actions
0 448 Education O 555 Prison Condition
O 560 Civil Detainee -
Conditions of
Confinement

   

 

* 422 Appeal 28 USC 158
"423 Withdrawal
28 USC 157

   

820 Copyrights

1 830 Patent

(| 835 Patent - Abbreviated
New Drug Application

0 840 Trademark
GPA ehconl

i]

|G 862 Black Lung (923)

' 863 DIWC/DIWW (405(g))
8 864 SSID Title XVI
" 865 RST (405(g))

    

ie PAKS

0 870 Taxes (U.S. Plai
or Defendant)

0 871 IRS—Third Party
26 USC 7609

nif

   

 

 

oooood

eag

uaont

"376 Qui Tam (31 USC
3729{ay)
400 State Reapportionment
410 Antitrust
430 Banks and Banking
450 Commerce
460 Deportation
470 Racketeer Influenced and
Corrupt Organizations
480 Consumer Credit
490 Cable/Sat TY
850 Securities/Commodities/
Exchange
890 Other Statutory Actions
891 Agricultural Acts
893 Environmental Matters
895 Freedom of Information
Act
896 Arbitration
899 Administrative Procedure
Act/Review or Appeal of
Agency Decision
950 Constitutionality of
State Statutes

 

V. ORIGIN (Place an “X” in One Box Only)

Xl Original 0 2 Removed from 0 3 Remanded from 0 4 Reinstated or 5 Transferred from 0 6 Multidistrict 0 & Multidistrict
Proceeding, State Court Appellate Court Reopened Another District Litigation - Litigation -
(Gspecifi} Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing
ADA (42USC12101), FMLA (29U8C2601); FLSA {

Brief description of cause:

SUSC20
VI. CAUSE OF ACTION

 

Po not cite firistiotonat statutes unless diversity):

Violations of the ADA, FMLA, FLSA, PHRA and applicable state wage and hour law(s).

 

 

 

 

 

 

VII. REQUESTED IN 0 CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: X Yes *No
VIII. RELATED CASE(S) snetruct
IF ANY Beeinsiructions): GE DOCKET NUMBER
DATE SIGNATURE O Aap oRNEPOERFCORD
9/10/2019 ee ae
—_
FOR OFFICE USE ONLY _ (7
RECEIPT # AMOUNE APPLYING IFP JUDGE MAG. JUDGE

EE) As..

 

 
